Exhibit 10.13 (d)

 

AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT

 

This Amendment No. 3 to Employment Agreement (“Amendment No. 3”), dated as of
January 31, 2004, amends that certain Employment Agreement dated May 4, 1998, as
previously amended by Amendment No. 1, dated as of December 1, 1999, and
Amendment No. 2, dated as of September 1, 2002, (the “Employment Agreement”) by
and between Equitable Resources, Inc., a Pennsylvania corporation (the
“Company”), and Murry S. Gerber, an individual (the “Executive”);

 

WITNESSETH:

 

WHEREAS, Section 7(b)(ii) of the Employment Agreement provides for the Company
to fund the purchase of a second-to-die split dollar life insurance policy on
the joint lives of the Executive and his spouse;

 

WHEREAS, the Company and the Executive desire the subject second-to-die split
dollar life insurance policy to be cancelled, and to substitute other
consideration therefor; and

 

WHEREAS, the parties desire to amend Section 7(b)(ii) of the of the Employment
Agreement accordingly by entering into this Amendment No. 3;

 

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, and intending to be legally
bound, the Company and the Executive agree as follows:

 


1.             SECTION 7(B)(II) OF THE EMPLOYMENT AGREEMENT IS AMENDED BY
DELETING THE SECTION IN ITS ENTIRETY.


 


2.             IN CONSIDERATION THEREFOR, THE EXECUTIVE, OR, IF APPLICABLE, ANY
TRUSTEE WILL BE PAID THE SUM OF $48,475, SUBJECT TO APPLICABLE TAXES, WITHIN 30
DAYS FOLLOWING THE EXECUTION OF THIS AMENDMENT NO. 3.


 


3.             THE SPLIT DOLLAR AGREEMENT HAS BEEN TERMINATED IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 7(A) THEREOF, AND IS OF NO FURTHER FORCE OR EFFECT,
EFFECTIVE DECEMBER 31, 2003.  THE SUBJECT SECOND-TO-DIE SPLIT DOLLAR LIFE
INSURANCE POLICY HAS BEEN SURRENDERED AND CANCELLED, AND ANY OUTSTANDING LOANS
AGAINST THE POLICY HAVE BEEN PAID IN FULL, EFFECTIVE DECEMBER 31, 2003.  NEITHER
THE COMPANY, THE EXECUTIVE NOR ANY TRUSTEE SHALL HAVE ANY FURTHER OBLIGATIONS
WITH RESPECT TO SUCH POLICY, WHETHER TO PAY PREMIUMS, REPAY LOANS AGAINST THE
POLICY OR OTHERWISE.


 


4.             ALL OTHER TERMS OF THE EMPLOYMENT AGREEMENT SHALL BE UNAFFECTED
BY THIS AMENDMENT NO. 3 AND SHALL REMAIN IN FULL FORCE AND EFFECT.


 

--------------------------------------------------------------------------------



 


5.             THIS AMENDMENT NO. 3 SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 3 as of
the date first above set forth.

 

 

EQUITABLE RESOURCES, INC.:

 

 

 

 

 

By:

/s/ Charlene J. Petrelli

 

Charlene J. Petrelli

 

Vice President, Human Resources

 

 

 

 

 

/s/ Murry S. Gerber

 

Murry S. Gerber

 

2

--------------------------------------------------------------------------------